Case 5:20-cv-00117-JPB Document 37 Filed 04/22/21 Page 1 of 6 PageID #: 1307




                IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF WEST VIRGINIA
                                  Wheeling


AXIALL CORPORATION,

                     Plaintiff,

      v.                                                Civil Action No. 5:20-CV-117
                                                        Judge Bailey

INTERNATIONAL CHEMICAL
WORKERS UNION COUNCIL
OF THE UNITED FOOD AND
COMMERCIAL WORKERS and
THE INTERNATIONAL CHEMICAL
WORKERS UNION COUNCIL OF THE
UNITED FOOD AND COMMERCIAL
WORKERS, LOCAL UNION NO. 45C,

                     Defendants.

                        MEMORANDUM OPINION AND ORDER

       Pending before this Court is Plaintiffs Motion to Alter or Amend Judgment and

Supporting Memorandum [Doc. 34], filed on March 9,2021. Thereafter, defendants filed a

Memorandum in Opposition to Plaintiffs Motion to AlterorAmend Judgment and Request for

Attorney Fees [Dcc. 35] on March 23, 2021.         Plaintiffs filed a Reply to the Unions’

Memorandum in Opposition to Plaintiffs Motion to Alter or Amend Judgment [Dcc. 36] on

March 30, 2021. Having been fully briefed, this matter is ripe for adjudication. For the

reasons that follow, this Court will deny the Motion




                                             1
 Case 5:20-cv-00117-JPB Document 37 Filed 04/22/21 Page 2 of 6 PageID #: 1308




                                      BACKGROUND

       The underlying facts of this litigation are largely uncontested and are more fully

described in this Court’s Memorandum Opinion and Order [Doc. 32], which this Court

incorporates herein. In short, plaintiff and defendants were parties to a collective bargaining

agreement (“CBA”), which provides for a grievance procedure ultimately resulting in binding

arbitration. See [Id.]. Defendants filed a grievance on behalf of plaintiff’s employee,

McGovern, concerning the propriety of his termination. [Id]. The parties did not resolve the

grievance and, as a result, an arbitration hearing took place on February 5, 2020, before

Arbitrator Charles S. Dunn (‘arbitrator”). [Id.]. On May 13,2020, the arbitrator rendered his

Opinion and Award, which sustained defendants’ grievance and ordered McGovern to be

reinstated with back pay and benefits. [ld.1.

       To date, plaintiff has not complied with the award and it filed its Complaint [Doc. 1]

seeking this Courtto vacate the award. Defendants then filed theirAnswerand Counterclaim

[Doc. 11] arguing that this Court should confirm and enforce the award. In a Memorandum

Opinion and Order [Doc. 32], this Court denied plaintiffs Motion for Summary Judgment

[Doc. 25], granted defendants’ MotionforSummaryJudgment [Doc. 23], and ordered thatthe

underlying Arbitration Award be enforced. See [Doc. 32]. Plaintiffs now move this Court to

alter or amend that judgment.

                                 STANDARD OF REVIEW

       “Rule 59(e) [of the Federal Rules of Civil Procedure] allows a party to file a motion to

alteror amend the judgment within twenty-eight days of the judgment’s entry.” Lucas v. ICO

Beckley, LLC, 2018 WL 1902541, at *1 (S.D. W.Va. Apr. 19, 2018). As this Court has

                                                2
Case 5:20-cv-00117-JPB Document 37 Filed 04/22/21 Page 3 of 6 PageID #: 1309




recognized, “it is well established that a Rule 59(e) motion may only be granted: ‘(1) to

accommodate an intervening change in controlling law; (2) to account for new evidence not

available at trial; or(3) to correct a clear errorof law or prevent manifest injustice.” Bellotte

v. Edwards, 2O1OWL 11519531, at*1 (N.D.W.Va.Jan. 22,2010)(Bailey, Jj(quoting U.S.

exrel. Beckerv. Westinghouse Savannah River Co., 305 F.3d 284,290(4th Cir. 2002));

see also Robinson v. Wix Filtration Corp. LLC, 599 F.3d 406, 411(4th Cir. 2010).

       “Importantly, however, a Rule 59(e) motion for reconsideration may not be used to

‘reargue[] the facts and law originally argued in the parties’ briefs.’ United States v.

Smithfield Foods, Inc., 969 F.Supp. 975, 977 (E.D. Va. 1997). See also Pacific Ins. Co.

v. Am. Nat’l Fire Ins. Co., 148 F.3d 396,403(4th Cir. 1998) (‘The Rule 59(e) motion may

not be used to relitigate old matters.’). In otherwords, a motion for reconsideration under Rule

59(e) is inappropriate if it asks the court to ‘reevaluate the basis upon which it made a prior

ruling’ or ‘merely seeks to reargue a previous claim.’ United States v. Smithfield Foods,

969 F.Supp. at 977.      Moreover, a reconsideration of a judgment after its entry is an

‘extraordinary remedy which should be used sparingly.’ Pacific Ins. Co., 148 F.3d at 403.”

Projects Mgmt. Co. v. DynCorp Intern., LLC, 17 F.Supp.3d 539, 541 (ED. Va. 2014).

                                        DISCUSSION

       Plaintiff seeks to alter or amend this Court’s Memorandum Opinion and Order

confirming the arbitrator’s award to correct a clear error of law and to prevent manifest

injustice. [Doc. 34 at 6]. Specifically, plaintiff requests that this Court remove or delete the

“Clarification of the Award” section of this Court’s previous Memorandum Opinion and Order,



                                               3
 Case 5:20-cv-00117-JPB Document 37 Filed 04/22/21 Page 4 of 6 PageID #: 1310




thereby altering or amending the judgment to reflect no ruling on the remedies section

contained in the arbitrator’s award. [Id. at 1].

       According to plaintiff, this Court should not have issued any ruling on remedies as that

issue was not final because the arbitrator retained jurisdiction to clarify that issue. [Id. at 6].

In support of this argument, plaintiff relies on the complete arbitration rule. [Id. at 7]. The

Fourth Circuit has explained the complete arbitration rule as follows:

       [flhe complete arbitration rule provides that a federal court asked to review an

       arbitrator’s decision should refrain from doing so until the arbitrator has decided

       all facets of the dispute. Accordingly, when a labor arbitrator first decides

       liability questions and reserves jurisdiction to decide remedial questions at a

       later time, as appears to be quite common, a federal court should generally

       withhold review of the arbitrator’s liability decision until the arbitrator has had the

       opportunity to rule on the remedial questions as well.

Peabody Holding Co., LLC v. United Mine Workers of Am., Intern. Union,

UnincorporatedAss’n, 815 F.3d 154, 160(4th Cir. 2016). Citing this rule, plaintiff contends

thatthe remedy portion of the underlying Arbitration Award was notfinal because the arbitrator

retained jurisdiction to clarify the remedy portion of the award. [Doc. 34 at 7].

       Further, plaintiff argues that the “Clarification of the Award’ section of this Court’s prior

Memorandum Opinion and Order subjects it to manifest injustice by requiring it to issue back

pay to the underlying grievant. [Id. at 12]. Additionally, plaintiff asserts that this Court erred

in its Memorandum Opinion and Order by upholding the portion of the Arbitration Award



                                                 4
Case 5:20-cv-00117-JPB Document 37 Filed 04/22/21 Page 5 of 6 PageID #: 1311




concerning reinstatement. [Id. at 11]. In support thereof, plaintiff contends that these

remedies, as articulated by the arbitrator, are ambiguous. [Id. at 12—13].

       Finally, plaintiff contends that failure to alter or amend the Memorandum Opinion and

Orderwill result in manifest injustice because the underlying grievant will receive a windfall if

plaintiff is required to compensate him for time spent in incarceration. [Id. at 14].

       This Court was not persuaded by plaintiffs arguments in summary judgment briefing,

nor is it persuaded bythe arguments contained in plaintiffs Motion to AlterorAmend. Plaintiff

filed its Complaint [Doc. 1] seeking a single cause of action to have this Court vacate the

entirety of the Arbitration Award. The Arbitration Award directed the reinstatement of the

underlying grievant with back pay and benefits. See [Doc. 22-1 at 934—949]. In the pending

Motion, plaintiff, forthe first time, contends that the purpose of the underlying action was not

to challenge the remedy portion of the Arbitration Award. [Doc. 34]. In fact, plaintiff admitted

in its Answerto defendants’ counterclaims thatthe Arbitration Award was “final and binding”

and that this Court had jurisdiction over the matter. See [Doc. 15 at 291—292].

       This Court declines to revisit its findings and conclusions contained in its Memorandum

Opinion and Order[Doc. 32] concerning the finality and enforceability of the Arbitration Award

and concludes, as it did previously, that plaintiff is merely attempting to relitigate the matter

because it disagrees with the findings of the arbitrator

       Initially, this Court declined to award defendant attorney fees related to this litigation.

As articulated in this Court’s Memorandum Opinion and Order [Doc. 32], awardsforfees are

appropriate in labor relations actions “against a party who, without justification, refuses to

abide byan arbitrator’s award.” Local 149, Auto. Workers otAmerica v. American Brake

                                                5
Case 5:20-cv-00117-JPB Document 37 Filed 04/22/21 Page 6 of 6 PageID #: 1312




Shoe Co., 298 F.2d 212,216(4th Cir.1962). This Court concludes that plaintiffs second

attempt through the pending Motion to relitigate the underlying arbitration is without

justification, thereby warranting an award of reasonable attorney fees to defense counsel

incurred by responding to the subject Motion.

                                    CONCLUSION

       Forthe aforementioned reasons, Plaintiff’s Motion to AlterorAmend Judgment and

Supporting Memorandum [Doc. 34] is DENIED. Havingfound defense counsel is entitled to

reasonable attorney fees incurred by responding to the subject Motion, defense counsel is

DIRECTED to submit a declaration outlining fees and expenses incurred to this Court for

review and approval.

       It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to all counsel of record herein.

       DATED: April        2021.


                                            NBAILEY
                                                UNITED STATES DISTRICT JUDGE




                                            6
